Citation Nr: 1332281	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  13-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee disability. 

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disability.

3. Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957.

These matters are before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's claims folder has been transferred to the New York, New York RO.

In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims to reopen the previously denied claims for service connection for a right knee disability and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not establish the presence of a currently diagnosed disability of the right foot at any point during, or proximate to, the claim period.


CONCLUSION OF LAW

A right foot disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter dated in May 2009, prior to the initial unfavorable AOJ decision issued in July 2009.  

The pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  Additionally, the letter advised of the criteria for consideration in the assignment of a disability rating and/or effective date in the event of award of a benefit sought.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  Service treatment records and VA medical records have been obtained.  

The Board notes that the Veteran indicated that he had received treatment at the Brooklyn VA Medical Center (VAMC) since 2005.  However, a request for records from that facility yielded the response that there were no records for the Veteran anywhere within the New York City VA dated prior to 2009.  The VAMC indicated that both the electronic record, which began in the late 1990s, and the hard copy medical record from before that date were searched.  The Board observes that the law provides that, while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim.  As the Court stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  In September 2012, the Veteran was advised that the records were not available and asked to submit them if in his possession.  He has provided neither the records nor further information as to his treatment at the Brooklyn VAMC.  Therefore, the Board determines that further efforts to obtain the records from the Brooklyn VAMC dated from 2005 to 2009 are unnecessary.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to decide the claim.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a current VA examination to determine whether the Veteran has a right foot disability that is the result of his military service is not necessary to decide the claim.  Any current medical opinion linking such disability to the Veteran's military service would necessarily be based upon the unsubstantiated history provided by the Veteran decades following discharge from service and in contradiction with the medical evidence of record.  The first prong of the McLendon test (current disability) requires competent evidence; the third prong of the test only requires evidence that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  While the Veteran's service treatment records reflect treatment for the right knee and right lower extremity below the knee, they do not refer to the right foot.  Moreover, the competent medical evidence from the appeal period does not show complaint, treatment, or diagnosis of a right foot disability.  The Veteran also has not offered any evidence as to the nature of the claimed right foot disability, including at his August 2013 hearing.  There is no competent evidence of a currently diagnosed right foot disability; thus, the evidence is insufficient to require an examination and obtain an opinion.

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the August 2013 hearing, the VLJ identified the issues and informed the Veteran of the evidence necessary to substantiate the claims at issue.  Additionally, the VLJ asked questions to elicit such evidence from the Veteran.  The Veteran was assisted at the hearing by an accredited representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet App 303, at 309 (2007).

Service treatment records do not contain and complaint, treatment, or diagnosis referable to the right foot.  While the Veteran's right knee was injured and received treatment, there is no mention of the right foot.  Additionally, at the December 1957 VA examination for the right knee, there were no findings pertinent to the right foot.  The VA treatment records do not contain any reference the right foot including any subjective complaints.  Further, at the hearing, the Veteran did not discuss any current treatment or symptoms, despite being asked to do so, or provide any details as to the nature of his claimed right foot disability. 

In light of the above, the Board concludes that there has been no demonstration of a right foot disability at any time during, or proximate to, the appeal period.  Although the Veteran apparently believes he has a right foot disability of some kind, the diagnosis of this disability is a medical question that requires medical expertise to address.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).  The Veteran has not been shown to have had the requisite medical training to make such a diagnosis.  There is no competent evidence of a diagnosis of a right foot disability at any point during, or proximate to, the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).  

Accordingly, the Board determines that the preponderance of the evidence is against a finding that the Veteran has a current disability of the right foot.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Where there is no disability, there can be no entitlement to compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent a finding of a current disability, the criteria for entitlement to service connection for a right foot disability are not met. 


ORDER

Entitlement to service connection for a right foot disability is denied.  


REMAND

A review of the Veteran's March 2009 claim to reopen as well as the presentation of his representative at the August 2013 hearing indicates that the Veteran is claiming clear and unmistakable error (CUE) in a May 2006 rating decision that previously denied the claim of entitlement to service connection for a back disability, and denied the claim to reopen a claim for service connection for a right knee disability.  These matters have not been addressed by the RO and are not appropriate for appellate adjudication.  As a finding of CUE would vitiate the finality of the May 2006 decision, the CUE claims are inextricably intertwined with the claims to reopen the claims for service connection for right knee and back disabilities.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the right knee and back claims must be remanded so that the CUE claim as to those matters may be adjudicated prior to further action on those claims. 

Additionally, the Veteran testified at the August 2013 hearing to having had back surgery in December 2011.  He did not identify where the surgery took place; the VA treatment records from the Brooklyn VA Medical Center range from May 2009 to January 2013, but do not discuss the Veteran's back disability.  Therefore, the Veteran should be asked to identify any other VA treatment locations and private treatment providers that hold records relevant to his claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request that the Veteran identify all VA treatment locations and private treatment providers that may hold  records relevant to his right knee and back disabilities, and to submit a VA Form 21-4142, Authorization and Consent to Release Information to VA, if necessary, so that VA may obtain the records on his behalf.  He may also submit the records directly to VA.  All requests and responses, positive and negative, must be documented in the claims file.

2. Adjudicate the claim of whether there is CUE in the May 2006 rating decision as to the denial of service connection for a back disability, and adjudicate the claim of whether there is CUE in the May 2006 rating decision as to the denial of the claim to reopen a claim for service connection for a right knee disability.  Notice of the determinations, and the Veteran's appellate rights should be issued to the Veteran and his representative.  Only if a timely notice of disagreement is received as to the determination as to either issue, and following issuance of a statement of the case, a timely substantive appeal is received, should either matter be forwarded to the Board for appellate consideration.

3. After completing the requested actions, and any other development necessary to address the matters, readjudicate the claims to reopen the previously denied claims for service connection for right knee and back disabilities, as appropriate.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


